Case 17-11313-LSS Doc 264 Filed 05/06/19 Page 1 of 2

IN 'I`HE UNI'I`ED STATES BANKRUPTCY C()URT
FOR THE DISTRICT ()F DELAWARE

In re: : Chapter 7
Soup Liquidation, et al.,‘ : Case No. I7-11313 (LSS)
Debtors. : (Jointly Administered)

Related Doc. No. sz\z

ORDER GRANTING LIMITED RELIEF FROM AUTOMATIC STAY TO PERMIT
PAYMEN'I` OF LOSS UN])ER THE POLICY

This matter having come before the Court on the Certitication of Counsel2 submitted by
counsel for Jamieson Karson, Daniel Rubano, Ronald Crane, Rocco Piorentino, Randy Beller,
James Shipp, Tim Gannon, Lloyd Sugarman, and Arnold Casale (together, the
“OfficerS/Directors”) following the Officerstirectors’ informal request for limited relief from
the automatic stay of ll U.S.C. §362 to permit Liberty to pay Loss (as defined in the Policy)
pursuant to the Policy; and good and sufficient cause existing; it is hereby ordered that:

1. The automatic stay of il U.S.C. §362(a) - if and/or to the extent applicable _ is
hereby lifted, but only as specifically provided herein, and subject to the terms and conditions of
this Order.

2. To the extent that the automatic stay of li U.S.C. §362(a) may be deemed to
apply, Liberty is hereby authorized to pay Loss as defined in thc Policy, up to an aggregate
amount of $2 million (the “Qa_p”). The Cap may be increased Without further order of the Court

l With the Written consent of the Trustee. Nothing in this Order shall prejudice the rights of the

 

‘ The Debtoi's in these proceedings are: The Original Soupman, Inc.; Soupman, Inc.; and Kiosi{ Coneepts.
2 Capitaiizcd terms not otherwise defined in this Order shall have the meanings provided in the Celtification of
Counsel.

\40177298\4

 

Case 17-11313-LSS Doc 264 Filed 05/06/19 Page 2 of 2

Ofticers/Directors, or any of them, to move this Court at a later date for an increase in the Cap, to
the extent that the automatic stay of l l U.S.C. §362(a) may be deemed to apply.

3. Except as specifically set forth in this Order, the automatic stay shall remain in
full force and effect.

4. Except as specifically set forth in this Order, the rights and obligations of the
Officerstirectors, the Debtors, the Estates, the Trustee, Soupman Lending, and Liberty are not
modified or altered.

5. Nothing in this Order shall be deemed a waiver of any rights or defenses of
Liberty under the Policy or applicable law. All such rights and defenses are preserved

6. This Court retains jurisdiction With respect to ail matters arising from or related to
the implementation, interpretation, and/or enforcement of this order. However, this order does
not subject Liberty to the jurisdiction of the Court and does not obligate Liberty to pay or
advance any such submitted defense costs and expenses under the Poliey,

7. The entry of this order shall not prejudice the Officers/Directors’ right to seek any
further relief from this Court, including but not limited to further relief from the automatic stay
with respect to the Poiicy.

8. The stay of Federai Rule ofBanl<ruptcy Procedure 4001(a)(3) shail not apply and

this Order shail be effective immediately upon entry.

§ l a
Dated; /{/f§;§{ ig ,2019 //YMMLMW@:

Tiie HonorableLaurie Selber Silverstein
United States Bankruptcy Judge

\40177298\4

 

